- IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF THE                                       No. 84528
RESIGNATION OF MELANIE DIANE
FOSTER, BAR NO. 215.
                                                               FILE
                                                               APR 1 9 2022

                                                          BY
                                                                IEF DEPUTY CLERK




          ORDER GRANTING PETITION FOR RESIGNATION
            This is a joint petition by the State Bar of Nevada and attorney
Melanie Diane Foster for her resignation from the Nevada bar.
            SCR 98(5) provides that Nevada attorneys who are not actively
practicing law in this state may resign from the state bar if certain
conditions are met. The petition includes statements from state bar staff
confirming that no disciplinary, fee dispute arbitration, or client security
fund matters are pending against Foster; and that she is current on all
membership fee payments and other financial commitments relating to her
practice of law in this state. See SCR 98(5)(a)(1)-(2).
            Bar counsel has recommended that the resignation be
approved, and the Board of Governors has approved the application for
resignation. See SCR 98(5)(a)(2). Foster acknowledges that her resignation
is irrevocable and that the state bar retains continuing jurisdiction with
respect to matters involving a past member's conduct prior to resignation.
See SCR 98(5)(c)-(d). Finally, Foster has submitted an affidavit of
compliance with SCR 115. See SCR 98(5)(e).
                      The petition satisfies the requirements of SCR 98(5). Accordingly, we
                approve attorney Melanie Diane Foster's resignation. SCR 98(5)(a)(2). The
                petition is hereby granted.
                            It is so ORDERED.




                cc:   Bar Counsel, State Bar of Nevada
                      Melanie Diane Foster
                      Executive Director, State Bar of Nevada
                      Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A